                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOSE GABRIEL RIVAS ROSALES, et al.,              Case No. 20-cv-00888-EMC
                                   8                    Plaintiffs,                         ORDER DENYING PLAINTIFFS’
                                                                                            MOTION FOR PRELIMINARY
                                   9              v.                                        INJUNCTION, AND DENYING
                                                                                            PLAINTIFFS’ MOTION FOR
                                  10       WILLIAM P. BARR, et al.,                         JUDICIAL NOTICE
                                  11                    Defendants.                         Docket Nos. 4, 24
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION
                                  15           Petitioners, Jose Gabriel Rivas Rosales, Reyna Romero Lopez, and their minor child
                                  16   E.R.R. (hereinafter, collectively, “Petitioners”), seek a preliminary injunction staying the use of
                                  17   Video Teleconferencing (“VTC”) in their asylum case now before an Immigration Judge,1 pending
                                  18   a decision on their petition to this Court for a Writ of Mandamus. That Writ asks that this Court
                                  19   “enjoin Respondents from utilizing Video-Teleconference . . . against the non-detained
                                  20   Petitioners.”
                                  21           Respondents, William P. Barr and James McHenry, are being sued in their official
                                  22   capacities as the Attorney General of the Department of Justice and Director of the Executive
                                  23   Office of Immigration Review (“EOIR”) respectively. Petitioners allege that the use of VTC in
                                  24   their asylum case violates their due process rights. The Writ also contends that the immigration
                                  25   courts are scheduling VTC hearings for asylum cases in which the applicants are labeled as
                                  26
                                       1
                                  27    Petitioners asylum case is based on their assertion that they fear for their lives and safety in El
                                       Salvador, where one of their family members has been killed by the 18th Street gang. See Form I-
                                  28   589 at 5, Exh. B, Docket No. 1. In their asylum application, they declare that their lives have been
                                       threatened by MS-13 gang members for having ties to the United States. Id.
                                   1   “family units” from Mexico or Central America on a super-expedited basis, and that the policies

                                   2   and procedures related to this practice violate the Equal Protection Clause of the Fifth

                                   3   Amendment.

                                   4          For the reasons discussed below, this Court DENIES Petitioners’ Motion for a Preliminary

                                   5   Injunction and DISMISSES the action for lack of subject-matter jurisdiction. In addition, because

                                   6   the Court lacks subject-matter jurisdiction over the case, Petitioners’ request for judicial notice of

                                   7   certain documents, which go to the merits of their claim, is moot. As such, the request for judicial

                                   8   notice is DENIED.

                                   9                                       II.       BACKGROUND

                                  10          Petitioners are a family of Salvadoran-nationals who arrived in the United States by

                                  11   making an application for admission at the San Ysidro port of entry on or around December 7,

                                  12   2018. Statement of Facts ¶ 2, Mot. Prelim. Inj., Docket No. 3. Petitioners did not possess valid
Northern District of California
 United States District Court




                                  13   immigration entry documents. Id. ¶ 3. The United States Department of Homeland Security

                                  14   (“DHS”) issued Petitioners Notices to Appear (“NTA”), dated December 9, 2018, in immigration

                                  15   court. Id. ¶ 4. DHS filed the NTAs with the Immigration Court on February 14, 2019.

                                  16   Declaration of Elizabeth Burgus (“Burgus Decl.”) ¶ 3, Docket No. 18. DHS designated

                                  17   Petitioners’ case as a family-unit case. Id. ¶ 4. On May 7, 2019, Petitioners appeared in-person at

                                  18   their first master (or “preliminary”) calendar hearing, at which they requested a continuance to

                                  19   seek representation. Id. ¶ 5.

                                  20          A further master calendar hearing for Petitioners’ asylum case was scheduled for

                                  21   September 30, 2019 in front of an immigration judge (“IJ”) who presides over non-detained

                                  22   matters. Statement of Facts ¶ 6, Mot. Prelim. Inj., Docket No. 3. Petitioners requested another

                                  23   continuance of that hearing, which the IJ granted, and Petitioners’ master calendar hearing was

                                  24   reset for November 25, 2019. Burgus Decl. ¶ 7. In the meantime, Petitioners, through Mr. Rivas

                                  25   Rosales, applied for asylum by filing a I-589 application with the EOIR located in San Francisco

                                  26   on or about November 12, 2019. Statement of Facts ¶ 5, Mot. Prelim. Inj., Docket No. 3.

                                  27   Thereafter, Petitioners were scheduled for an individual (or “merits”) hearing on February 6, 2020.

                                  28   Id. The hearing notice did not indicate the courtroom or judge assigned to the case. Id. On
                                                                                          2
                                   1   January 22, 2020, Petitioners filed a motion to continue the February 6, 2020 hearing; that motion

                                   2   was denied. Burgus Decl. ¶ 8.

                                   3          Immigration Judge Gilda Terrazas, an IJ in the Sacramento Immigration Court, was chosen

                                   4   to preside over Petitioners’ case via VTC. Id. ¶ 9. On January 23, 2020, Petitioners filed a motion

                                   5   to quash the use of VTC in their case, but the motion was denied on January 28, 2020. Id.; Mot.

                                   6   Quash, Exh. 2, Pet. Writ Mandamus, Docket No. 1; Order of the Immigration Judge, Exh. 2, Pet.

                                   7   Writ Mandamus, Docket No. 1. The denial is brief, merely noting: “Video Conf. Not a Violation

                                   8   of Respondents[’] Due Process Rights.” Id.

                                   9          Counsel for Petitioners filed a declaration noting that he has filed six such motions to

                                  10   quash VTC in immigration proceedings; two were granted “for good cause,” while “three were

                                  11   denied ‘without prejudice, with opportunity to renew should prejudice arise during the hearing’

                                  12   and one was denied for ‘lack of good cause.’” Declaration of Gautam Jagannath, Exh. H ¶ 26, Pet.
Northern District of California
 United States District Court




                                  13   Writ Mandamus, Docket No. 1. The declaration does not specify whether the denial in this case

                                  14   was one of those six, and if so, which type of denial it was.

                                  15          On February 5, 2020, Petitioners’ filed in this Court an Emergency Petition for Writ of

                                  16   Mandamus, an Emergency Motion for Temporary Restraining Order (“TRO”), and a Motion for

                                  17   Preliminary Injunction. See Docket Nos. 1–3. The Court denied Petitioners TRO, which sought

                                  18   to enjoin the use of VTC in their hearing on February 6, 2020, see Docket No. 12, and on February

                                  19   6, 2020, Petitioners appeared before Immigration Judge Terrazas via VTC for their individual

                                  20   hearing, see Burgus Decl. ¶ 10. At that hearing, Petitioners requested a continuance to pursue this

                                  21   district court litigation and to obtain a psychological evaluation of Petitioner Rivas-Rosales. Id.

                                  22   Judge Terrazas denied Petitioners’ continuance request, conducted the hearing, and took

                                  23   Petitioners’ testimony regarding their asylum application. Id. The hearing was adjourned after

                                  24   three hours of testimony; Judge Terrazas found there was insufficient time to complete the

                                  25   hearing, id. ¶ 10, and scheduled a master calendar hearing for March 2, 2020 to identify a suitable

                                  26   date for another individual hearing. Id. ¶ 11. The next merits hearing is scheduled for July 2020.

                                  27   See Docket No. 20.

                                  28          Currently before this Court is Petitioners’ Motion for Preliminary Injunction, Docket No. 3
                                                                                         3
                                   1   and Petitioners’ Motion for Judicial Notice, Docket No. 24. A hearing for Petitioners’ Motion for

                                   2   Preliminary Injunction was scheduled for March 26, 2020 but has been vacated in light of the

                                   3   COVID-19 emergency and General Order 72. See Docket No. 23.2 The matter was taken under

                                   4   submission on the papers.

                                   5                                          III.      DISCUSSION

                                   6   A.      Legal Standard

                                   7           A court “must dismiss the action” if it “determines at any time that it lacks subject-matter

                                   8   jurisdiction.” Fed. R. Civ. P. 12(h)(3). Likewise, “[a] district court may not grant a preliminary

                                   9   injunction if it lacks subject matter jurisdiction over the claim before it.” Shell Offshore Inc. v.

                                  10   Greenpeace, Inc., 864 F. Supp. 2d 839, 842 (D. Alaska 2012), aff’d, 709 F.3d 1281 (9th Cir.

                                  11   2013). Indeed, a motion for a preliminary injunction is moot if the court lacks subject matter

                                  12   jurisdiction. Id. Thus, the jurisdictional challenge raised by the Government must be considered
Northern District of California
 United States District Court




                                  13   before the Court can reach the merits of Petitioners’ motion for a preliminary injunction. See Ctr.

                                  14   for Biological Diversity v. Mattis, 868 F.3d 803, 815 (9th Cir. 2017) (quoting Ruhrgas AG v.

                                  15   Marathon Oil Co., 526 U.S. 574, 583 (1999)) (“Article III generally requires a federal court to

                                  16   satisfy itself of its jurisdiction over the subject matter before it considers the merits of a case.”).

                                  17   B.      Analysis

                                  18           1.      Subject-Matter Jurisdiction

                                  19                   a.      Petitioners’ Proposed Bases for Jurisdiction

                                  20           Federal courts are courts of limited jurisdiction; the Court must first determine whether it

                                  21   possesses subject-matter jurisdiction to hear Petitioners’ claims. See Steel Co. v. Citizens for a

                                  22   Better Env’t, 523 U.S. 83, 88–89 (1998); Bell v. Hood, 327 U.S. 678, 682 (1946). Petitioners bear

                                  23   the burden of establishing subject-matter jurisdiction. See Kokkonen v. Guardian Life Ins. Co. of

                                  24   Am., 511 U.S. 375, 377 (1994); Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

                                  25           Petitioners identify six statutes that they contend furnish this Court with subject-matter

                                  26
                                       2
                                  27     The Court notes that Petitioners filed a Reply brief that was nine pages over the fifteen-page
                                       limit for Reply briefs and did so without seeking leave of the Court or filing a stipulation with
                                  28   opposing Counsel. See Civ. L.R. 7-3(c). The Court urges Counsel to become familiar with the
                                       Local Rules, as sanctions may apply for failure to comply with them.
                                                                                         4
                                   1   jurisdiction over Petitioners’ claims: 28 U.S.C. § 1348 (“Banking Association As Party”), 28

                                   2   U.S.C. § 2201–02 (“Declaratory Judgment Act”), 28 U.S.C. § 1651 (“Writs”), 5 U.S.C. § 551 et

                                   3   seq. plus § 701 et seq. (“Administrative Procedure Act”), 28 U.S.C. § 1331 (“Federal Question

                                   4   Jurisdiction”), and 28 U.S.C. § 1361 (“Action to Compel An Officer of the United States to

                                   5   Perform His Duty”). However, none are availing.

                                   6          Petitioners first offer 28 U.S.C. § 1348, see Pet. Writ Mandamus ¶ 14, Docket No. 1, but

                                   7   they appear to have identified the wrong section because this statute only applies when the United

                                   8   States brings an action against a national banking association. See 28 U.S.C. § 1348 (“The district

                                   9   courts shall have original jurisdiction of any civil action commenced by the United States, or by

                                  10   direction of any officer thereof, against any national banking association”). This case was not

                                  11   brought by the United States against a national banking association; therefore, it does not furnish

                                  12   this Court with jurisdiction.3
Northern District of California
 United States District Court




                                  13          Petitioners next offer 28 U.S.C. § 2201–02. However, the Declaratory Judgment Act also

                                  14   does not confer jurisdiction because it creates a remedy, not an independent basis for federal

                                  15   jurisdiction. See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds

                                  16   by Kay v. Ehrler, 499 U.S. 432 (1991) (“The declaratory judgment statute … does not create an

                                  17   independent basis for federal jurisdiction”); see also In re Packaged Seafood Products Antitrust

                                  18   Litigation, 338 F. Supp. 3d 1079, 1097 (quoting Guaranty Nat’l Ins. Co. v. Gates, 916 F.2d 508,

                                  19   511 (9th Cir. 1990)) (“The Declaratory Judgment Act is a ‘procedural device only; it does not

                                  20   confer an independent basis of jurisdiction on the federal court.’”).4

                                  21          Third, Petitioners assert that 28 U.S.C. § 1651 confers subject matter jurisdiction.

                                  22   However, the All Writs Act “does not confer original jurisdiction, but rather, prescribes the scope

                                  23   of relief that may be granted when jurisdiction otherwise exists.” Hamilton v. Nakai, 453 F.2d

                                  24   152, 157 (9th Cir. 1971); see also Al Otro Lado, Inc. v. McAleenan, --- F. Supp. 3d ---, No. 17-

                                  25

                                  26   3
                                        In their Reply, Petitioners do not respond to the Government’s arguments about Section 1348 or
                                  27   even mention the statute.

                                  28
                                       4
                                        In their Reply, Petitioners do not respond to the Government’s arguments about Sections 2201–
                                       02 or even mention the statute.
                                                                                         5
                                   1   CV-02366-BAS-KSC, 2019 WL 6134601, at *11 (S.D. Cal. Nov. 19, 2019) (quoting the language

                                   2   from Nakai). Additionally (as is discussed in greater detail below), in the context of removal

                                   3   proceedings, Section 1651 is expressly displaced by 8 U.S.C. § 1252(b)(9). See 8 U.S.C. §

                                   4   1252(b)(9) (“no court shall have jurisdiction … by section … 1651 …”). Thus, the All Writs Act

                                   5   does not confer jurisdiction to this Court over the matter.5

                                   6          Fourth, Petitioners contend that two sections of the Administrative Procedure Act (“APA”)

                                   7   give this Court jurisdiction. See Petitioners’ Writ of Mandamus at 3 (citing 5 U.S.C. § 551 et seq.

                                   8   and § 701 et seq). However, the APA is not a jurisdiction-conferring statute and does not directly

                                   9   grant subject matter jurisdiction to federal courts. See, e.g., Califano v. Sanders, 430 U.S. 99,

                                  10   105–07 (1977) (“the APA nowhere contains an explicit grant of jurisdiction to challenge agency

                                  11   action in the federal courts.”); Air Courier Conference of America v. American Postal Workers

                                  12   Union, AFL-CIO, et al., 498 U.S. 517, 523 (1991) (the judicial review provision of the APA is not
Northern District of California
 United States District Court




                                  13   jurisdictional); Gallo Cattle Co. v. U.S. Dep’t of Agric., 159 F.3d 1194, 1198 (9th Cir. 1998) (“[I]t

                                  14   is well settled that the APA does not independently confer jurisdiction on the district courts.”);

                                  15   City of Oakland v. Holder, 901 F. Supp. 2d 1188, 1192 (N.D. Cal. Feb. 14, 2013) (“The APA does

                                  16   not independently confer jurisdiction on district courts; rather it prescribes standards for judicial

                                  17   review of an agency action once jurisdiction is otherwise established.”). Neither section of the

                                  18   APA cited by Plaintiffs furnishes this Court with subject-matter jurisdiction over Petitioners’

                                  19   claims.6

                                  20          Petitioners also argue that 28 U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. §

                                  21   1361 (mandamus) confer jurisdiction. Petitioners assert that there is federal question jurisdiction

                                  22   because, among other things, their claims involve due process rights and equal protection

                                  23   violations arising under the Fifth Amendment of the U.S. Constitution. See Count Four, Causes of

                                  24   Action, Pet. Writ Mandamus at 13, Docket No. 1. They also assert that the Court has mandamus

                                  25

                                  26   5
                                        In their Reply, Petitioners do not respond to the Government’s arguments about Sections 1651 or
                                  27   even mention the statute, except to quote 8 U.S.C. § 1252.

                                  28
                                       6
                                        In their Reply, Petitioners do not respond to the Government’s arguments about Sections 551 and
                                       701.
                                                                                         6
                                   1   jurisdiction because they have filed a writ of mandamus requesting that this Court declare

                                   2   Respondents’ asylum-scheduling policies unlawful and enjoin the use of VTC at their hearings.

                                   3   See Prayer for Relief ¶ 2–3, Pet. Writ Mandamus at 14, Docket No. 1. However, as explained

                                   4   below, the judicial review provisions of the Immigration and Nationality Act (“INA”) foreclose

                                   5   jurisdiction pursuant to Sections 1331 and 1361 and deprive this Court of jurisdiction over

                                   6   Petitioners’ case. See Am. Fed’n of Gov’t Emps., AFL-CIO, 929 F.3d at 754 (noting that Section

                                   7   1331 is a general rule that may be circumscribed by Congress); see also, e.g., Orabi v. Chertoff,

                                   8   562 F. Supp. 2d 1377, 1382 (N.D. Ga. 2007) (“Mandamus jurisdiction does not exist in this

                                   9   case. . . . [Section] 1252(a)(2)(B) explicitly exempts § 1361 from bestowing jurisdiction.”).

                                  10                    b.   The INA Deprives This Court of Jurisdiction

                                  11          The INA assigns to the immigration courts the power to determine the removability of an

                                  12   individual from the United States. See 8 U.S.C. § 1229a. IJs preside over these removal
Northern District of California
 United States District Court




                                  13   proceedings. Id. § 1229a(a)(2). Individuals can contest their removability or seek relief from

                                  14   removal in these proceedings. See, e.g., id. §§ 1158, 1229b (discussing examples of types of relief

                                  15   from removal). One of the ways an individual can seek relief from removal is by filing a

                                  16   defensive asylum application, as Petitioners have done here. Id.

                                  17          Historically, removal proceedings were conducted in-person, but as technology progressed,

                                  18   Congress allowed for the use of VTC. See id. § 1229a(b)(2)(A)(iii) (“The proceeding may take

                                  19   place . . . through video conference.”). This change occurred in 1996, when Congress amended

                                  20   the INA—through the passage of the Illegal Immigration Reform and Immigrant Responsibility

                                  21   Act (“IIRARA”)—to expressly provide that “[removal] proceeding[s] may take place … through

                                  22   video conference.” Id. An individual’s consent is not necessary to conduct evidentiary hearings

                                  23   on the merits via VTC. Id. In that regard, VTC hearings are treated similarly to in-person

                                  24   hearings (as compared to hearings conducted only by telephone, to which an individual must

                                  25   consent). See 8 U.S.C. § 1229a(b)(2)(B) (“An evidentiary hearing on the merits may only be

                                  26   conducted through a telephone conference with the consent of the [undocumented person] after the

                                  27   [undocumented person] has been advised of the right to proceed in person or through video

                                  28   conference.”).
                                                                                        7
                                   1          Section 1252 of the INA contains provisions that channel judicial review of orders of

                                   2   removal to federal courts of appeal. See 8 U.S.C. § 1252. Three provisions of Section 1252

                                   3   pertain to whether this Court has jurisdiction to hear direct or indirect challenges to removal

                                   4   proceedings. See 8 U.S.C. §§ 1252(a)(5), 1252(b)(9), 1252(g). The relevant parts of § 1252 are

                                   5   set out below.

                                   6                    (a)(5) Notwithstanding any other provision of law, ... a petition for
                                                        review filed with an appropriate court of appeals in accordance with
                                   7                    this section shall be the sole and exclusive means for judicial review
                                                        of an order of removal entered or issued under any provision of this
                                   8                    chapter, except as provided in subsection (e).
                                   9                    (b)(9) Judicial review of all questions of law and fact, including
                                                        interpretation and application of constitutional and statutory
                                  10                    provisions, arising from any action taken or proceeding brought to
                                                        remove an [undocumented individual] from the United States under
                                  11                    this subchapter shall be available only in judicial review of a final
                                                        order under this section. Except as otherwise provided in this
                                  12                    section, no court shall have jurisdiction, by habeas corpus under
Northern District of California
 United States District Court




                                                        section 2241 of Title 28 or any other habeas corpus provision, by
                                  13                    section 161 or 1651 of such title, or by any other provision of law
                                                        (statutory or nonstatutory), to review such an order or such
                                  14                    questions of law or fact.
                                  15                    (g) Except as provided in this section and notwithstanding any other
                                                        provision of law ... no court shall have jurisdiction to hear any cause
                                  16                    or claim by or on behalf of any [undocumented persons] arising
                                                        from the decision or action by the Attorney General to commence
                                  17                    proceedings, adjudicate cases, or execute removal orders against
                                                        any [undocumented persons] under this chapter.
                                  18

                                  19   8 U.S.C. §§ 1252(a)(5) (emphasis added), 1252(b)(9) (emphasis added), 1252(g) (emphasis

                                  20   added). These provisions circumscribe this Court’s ability to review removal proceedings and

                                  21   channel appeals of the immigration administrative process directly to the courts of appeal. See,

                                  22   e.g., Duron v. Johnson, 898 F.3d 644, 646 (5th Cir. 2018) (“Judicial review in the removal context

                                  23   is heavily circumscribed.”).

                                  24          In particular, the Supreme Court has described Subsection (b)(9) as an “unmistakable

                                  25   ‘zipper’ clause” that “channels judicial review” to courts of appeal. Reno v. American-Arab Anti-

                                  26   Discrimination Comm., 525 U.S. 471, 483 (1999) (holding that the exclusive jurisdiction clause of

                                  27   IIRIRA deprived the district court of jurisdiction over action in which undocumented individuals

                                  28   alleged that they had been targeted for deportation because of their affiliation with a politically
                                                                                           8
                                   1   unpopular group, in violation of their constitutional rights); see also Duron, 898 F.3d at 647

                                   2   (holding that district court did not have subject-matter jurisdiction to consider whether deportation

                                   3   of undocumented father with U.S. citizen children was unconstitutional because the issue

                                   4   emanates directly from a removal order).

                                   5          Here, the parties appear to agree that Section 1252(a)(5) channels judicial review of final

                                   6   removal orders to the appropriate court of appeals. See Petitioners’ Reply (“Reply”) at 8;

                                   7   Respondents’ Opposition (“Opposition”) at 5. Congress’s passage of the IIRARA—which

                                   8   eliminated district courts’ jurisdiction over removal orders—and subsequent passage of the REAL

                                   9   ID Act—which clarified the import of the jurisdiction-channeling provision of the IIRARA—

                                  10   show Congress’s intent in creating a three-tier process for determining an individual’s

                                  11   removability: immigration court order of removal, then an appeal to the Board of Immigration

                                  12   Appeals, and then a Petition for Review (“PFR”) with the appropriate U.S. court of appeals. See
Northern District of California
 United States District Court




                                  13   Reply at 6; Opposition at 2. However, because there has not been an order of removal in

                                  14   Petitioners’ case, Section 1252(a)(5), which pertains to review of removal orders, does not govern

                                  15   the analysis here. See Reply at 9.

                                  16          Instead, the key question is whether Petitioners’ claims arise from their removal

                                  17   proceedings within the meaning of Section 1252(b)(9) and consequently whether this Court lacks

                                  18   jurisdiction to adjudicate Petitioners’ claims. The Government argues that the INA jurisdiction-

                                  19   channeling provision of Section 1252(b)(9) channels any issue, whether legal or factual, arising

                                  20   from “any removal-related activity” to the PFR process. See Opposition at 2; see also J.E.F.M. v.

                                  21   Lynch, 837 F.3d 1026, 1032–33 (9th Cir. 2016) (concluding that “the children’s right-to-counsel

                                  22   [during immigration proceedings] claims must be raised through the PFR process because they

                                  23   ‘arise from’ removal proceedings”); see also Martinez v. Napolitano, 704 F.3d 620, 623 (9th Cir.

                                  24   2012) (opining that a claim challenging the procedure and substance of an agency determination

                                  25   are prohibited by the INA). The crux of Petitioners’ argument is that their claims are separate

                                  26   from (or collateral to) the removal process because they are not challenging a removal order. See

                                  27   Reply at 8. Petitioners argue their challenge is to the rules of removal proceedings and therefore is

                                  28   not subject to the jurisdiction-channeling provisions of Section 1252. Id.
                                                                                         9
                                   1          At least two district courts have already assessed similar arguments and rejected them,

                                   2   concluding that they lacked subject-matter jurisdiction in light of the INA. See P.L. v. U.S.

                                   3   Immigration & Customs Enf’t, No. 1:19-CV-01336 (ALC), 2019 WL 2568648, at *3 (S.D.N.Y.

                                   4   June 21, 2019) (concluding that “[h]ow immigrants appear for removal proceedings [whether in

                                   5   person or by VTC] constitutes part of the process of these proceedings” such that a district court

                                   6   lacks jurisdiction to adjudicate such a challenge); Flores Valle v. U.S. Immigration & Customs

                                   7   Enf’t, No. 3:19-CV-2254-L-BN, 2019 WL 7756069, at *4 (N.D. Tex. Oct. 8, 2019), report and

                                   8   recommendation adopted sub nom. Valle v. U.S. Dep’t of Homeland Sec., No. 3:19-CV-2254-L,

                                   9   2019 WL 7207201 (N.D. Tex. Dec. 27, 2019) (concluding that the court lacked subject matter

                                  10   jurisdiction because plaintiffs’ claims regarding the use of VTC in their removal proceedings arose

                                  11   from their removal proceedings).

                                  12          In Valle, the court relied on the Supreme Court’s plurality opinion in Jennings v.
Northern District of California
 United States District Court




                                  13   Rodriguez, 138 S. Ct. 830 (2018) in concluding that “a challenge to the use of VTC in removal

                                  14   proceedings is a challenge to a part of the [removal] process, as immigration judges use VTC to

                                  15   conduct such proceedings and, ultimately, make a determination on removability.” Valle, 2019

                                  16   WL 7207201 at *3. In Jennings, an undocumented individual filed a habeas petition on behalf of

                                  17   a class, seeking relief from prolonged detention without a bond hearing; the Supreme Court denied

                                  18   relief but explained that there was no jurisdictional bar because Petitioners were not “challenging

                                  19   any part of the process by which their removability will be determined.” 138 S. Ct. at 841. The

                                  20   Valle court contrasted Jennings and concluded that because a challenge to the use of VTC

                                  21   challenged “part of the process” by which “removability will be determined,” Section 1252(b)(9)

                                  22   foreclosed jurisdiction. Valle, 2019 WL 7207201 at *3 (quoting Jennings, 138 S. Ct. at 841).

                                  23          This Court agrees with P.L. and Valle. Further, it finds the Ninth Circuit’s opinion in

                                  24   J.E.F.M. controlling. In J.E.F.M., minors sued the U.S. Attorney General (among others),

                                  25   asserting a right to government-appointed counsel at removal proceedings. The Ninth Circuit

                                  26   began its analysis by noting that Section 1252(b)(9) is “‘breathtaking’ in scope and ‘vise-like’ in

                                  27   grip and therefore swallows up virtually all claims that are tied to removal proceedings.”

                                  28   J.E.F.M., 837 F.3d at 1031 (quoting Aguilar v. ICE, 510 F.3d 1, 9 (1st Cir. 2007)). Thus, “[t]aken
                                                                                        10
                                   1   together, § 1252(a)(5) and § 1252(b)(9) mean that any issue—whether legal or factual—arising

                                   2   from any removal-related activity can be reviewed only through the PFR process.” Id. (citing

                                   3   Viloria v. Lynch, 808 F.3d 764, 767 (9th Cir. 2015) (“It is well established that this court’s

                                   4   jurisdiction over removal proceedings is limited to review of final orders of removal.”)).

                                   5          However, the court also noted that “[Section] 1252(b)(9) has built-in limits. By channeling

                                   6   only those questions ‘arising from any action taken or proceeding brought to remove an

                                   7   [undocumented person],’ the statute excludes from the PFR process any claim that does not arise

                                   8   from removal proceedings. Accordingly, claims that are independent of or collateral to the

                                   9   removal process do not fall within the scope of § 1252(b)(9).” Id. at 1032 (citing Aguilar, 510

                                  10   F.3d at 11 (reading “arising from” as “exclud[ing] claims that are independent of, or wholly

                                  11   collateral to, the removal process”)). The court then gave several examples of claims that would

                                  12   be collateral to the process of removal. For instance, in Nadarajah v. Gonzales, 443 F.3d 1069
Northern District of California
 United States District Court




                                  13   (9th Cir. 2006), the Ninth Circuit “held that an immigrant could challenge his five-year

                                  14   administrative detention by filing a petition for a writ of habeas corpus in district court,” since he

                                  15   had “prevailed at every administrative level of review,” “been granted asylum,” and “yet was

                                  16   being held in detention ‘without any established timeline for a decision on when he may be

                                  17   released from detention.’” J.E.F.M., 837 F.3d at 1032 (quoting Nadarajah, 443 F.3d at 1071,

                                  18   1075). The habeas claim had nothing to do with a final order of removal, as no such order existed

                                  19   because Nadarajah had prevailed in his immigration case; it pertained to his administrative

                                  20   detention. Id. Accordingly, the district court had jurisdiction because § 1252(b)(9) did not apply.

                                  21          Second, in Singh v. Gonzales, 499 F.3d 969 (9th Cir. 2007), the Ninth Circuit “recognized

                                  22   that the district court had jurisdiction over the petitioner’s ineffective-assistance-of-counsel claim

                                  23   that arose after his attorney failed to file a timely PFR.” J.E.F.M., 837 F.3d at 1032 (emphasis

                                  24   added) (citing Singh, 499 F.3d at 980). It permitted Singh’s claim to proceed in district court

                                  25   because it arose after the final order of removal was entered, and therefore “could not have been

                                  26   raised before the agency.” Id. (citing Singh, 499 F.3d at 980). However, the Ninth Circuit did not

                                  27   permit him to “raise a different ineffective assistance of counsel claim that arose before a final

                                  28   order of removal entered and that could and should have been brought before the agency.” Id.
                                                                                         11
                                   1   (citing Singh, 499 F.3d at 974). Furthermore, the Ninth Circuit contrasted the examples of

                                   2   Nadarajah and Singh with the court’s subsequent decision in Martinez v. Napolitano, 704 F.3d

                                   3   620 (9th Cir. 2012), which concluded (in the context of suit challenging a BIA denial of asylum on

                                   4   the grounds that it was arbitrary and capricious) that “[w]hen a claim by an [undocumented

                                   5   person], however it is framed, challenges the procedure and substance of an agency determination

                                   6   that is ‘inextricably linked’ to the order of removal, it is prohibited by section 1252(a)(5).”

                                   7   J.E.F.M., 837 F.3d at 1032 (quoting Martinez, 704 F.3d at 623).

                                   8           After analyzing these cases, the court in J.E.F.M. concluded that “the children’s right-to-

                                   9   counsel claims must be raised through the PFR process because they ‘arise from’ removal

                                  10   proceedings . . . . [and] are not independent or ancillary to the removal proceedings. Rather, these

                                  11   claims are bound up in and an inextricable part of the administrative process.” J.E.F.M., 837 F.3d

                                  12   at 1032–33. It quoted with approval the First Circuit’s decision in Aguilar, which found that,
Northern District of California
 United States District Court




                                  13   “[b]y any realistic measure, the [individual]’s right to counsel is part and parcel of the removal

                                  14   proceeding itself . . . . [A]n [individual]’s right to counsel possesses a direct link to, and is

                                  15   inextricably intertwined with, the administrative process that Congress so painstakingly

                                  16   fashioned.” Id. at 1033 (quoting Aguilar, 510 F.3d at 13).

                                  17           Likewise, here, the use of VTC “arises from” the removal proceedings. Petitioners claims

                                  18   are not ones that arose after a final order of removal was entered, as in Singh; nor is this a case in

                                  19   which no removal order was ever issued or going to issue, as in Nadarajah. To the contrary,

                                  20   rather than being independent of or ancillary to the removal proceeding, Petitioners’ claims

                                  21   challenge the procedure utilized within their immigration proceeding; the claims are “inextricably

                                  22   intertwined with, the administrative process” as in J.E.F.M. As a result, Section 1252(b)(9)

                                  23   deprives this Court of subject-matter jurisdiction.

                                  24           Despite this precedent, Petitioners’ argue that the Ninth Circuit’s recent decision in East

                                  25   Bay Sanctuary Covenant v. Trump indicates that this Court has jurisdiction over their claims. See

                                  26   Reply at 8. In East Bay Sanctuary, plaintiffs challenged an interim final rule and presidential

                                  27   proclamation that made certain individuals ineligible to apply for asylum if they did not arrive at a

                                  28   United States port of entry. See East Bay Sanctuary, 950 F.3d 1259–60. In addressing the
                                                                                           12
                                   1   Government’s contention in East Bay Sanctuary that Section 1252(b)(9) divested the court of

                                   2   jurisdiction, the Ninth Circuit relied on Martinez and J.E.F.M. in holding that: (1) Section

                                   3   1252(b)(9) only “govern[s] judicial review of removal orders or challenges inextricably linked

                                   4   with actions taken to remove migrants from the country,” and (2) “[t]he purpose of these claim-

                                   5   channeling provisions is to ‘limit all [individual]s to one bite of the apple with regard to

                                   6   challenging an order of removal.’” East Bay Sanctuary, 950 F.3d at 1269 (quoting Martinez, 704

                                   7   F.3d at 622) (emphasis added). The court explained that the rule challenged in East Bay

                                   8   Sanctuary was not inextricably “linked with removal orders” because it “govern[ed] eligibility for

                                   9   asylum,” and an individual who was affected by the asylum eligibility rule might “never encounter

                                  10   any of the statutory provisions governing removal.” Id. at 1269–70. “At best,” the Ninth Circuit

                                  11   concluded, “the law governing asylum is collateral to the process of removal.” Id. at 1269.

                                  12   Consequently, the Ninth Circuit found that the INA jurisdiction-channeling provisions did not
Northern District of California
 United States District Court




                                  13   preclude district court jurisdiction over the claim at issue. Id. at 12.

                                  14          Petitioners argue that their case is similar to East Bay Sanctuary because Petitioners are

                                  15   “challenging a rule and perhaps one or more unknown and unpublished sub-regulations” and are

                                  16   not seeking to challenge a final removal order. Reply at 10. Petitioners’ say they are “in no way

                                  17   asking to enjoin the removal proceeding or even impede it.” Id. 11–12. Thus, they contend their

                                  18   claims do not arise from their removal proceedings. See id. at 10. Petitioners emphasize that the

                                  19   purported purpose of the jurisdiction-channeling provisions of the INA is to “limit all [individual]s

                                  20   to one bite of the apple with regard to challenging an order of removal,” Reply at 9 (quoting

                                  21   Martinez, 704 F.3d at 622), and argue that their claim is not an attempt to get “two bites of the

                                  22   apple” because no removal order has issued in their pending immigration case. See Reply at 9.

                                  23          While East Bay Sanctuary noted Congress’s intent to limit individuals challenging their

                                  24   removal orders to “one bite of the apple,” it did so explicitly in the context of challenges that are

                                  25   collateral to—as opposed to arising out of—removal orders. East Bay Sanctuary, 950 F.3d at

                                  26   1269 (explaining that district court review of a rule limiting asylum eligibility is consistent with

                                  27   the purposes of the INA’s jurisdictional limitations because it does not undermine Congress’s

                                  28   desire to limit individuals to a single appeal of removal orders or other actions inextricably linked
                                                                                          13
                                   1   with removal).

                                   2          Petitioners’ claims are unlike the challenges raised in East Bay Sanctuary. The policy in

                                   3   East Bay Sanctuary affected an individual’s eligibility to apply for asylum. The impact of the

                                   4   policy was felt by affected individuals before a removal proceeding commenced, and—as noted

                                   5   above—it would also affect individuals who never ended up in removal proceedings. The rule

                                   6   was preliminary to (and thus collateral to) any removal hearing. It did not “arise” from a removal

                                   7   proceeding.

                                   8          Here, in contrast, Petitioners are challenging procedures that pertain directly to the ongoing

                                   9   conduct of Respondents in respect to Petitioners’ removal proceedings. Petitioners seek to enjoin

                                  10   the use of VTC in their removal proceedings, a procedure which is part and parcel of the hearing.

                                  11   Likewise, their challenge to the super-expedited scheduling of removal proceedings using VTC is

                                  12   also unlike East Bay Sanctuary. Those challenges—which concern the scheduling, timing, and
Northern District of California
 United States District Court




                                  13   the use of VTC—pertain specifically to and arise from their removal proceedings; they are not

                                  14   independent of or ancillary to them.

                                  15          As a result, Petitioners’ challenges must be raised through the PFR process after

                                  16   exhaustion of administrative proceedings, channeled to the Ninth Circuit as prescribed by Section

                                  17   1252. See 8 U.S.C. § 1252(b)(9). This Court lacks subject-matter jurisdiction over this case.

                                  18          2.        Request for Judicial Notice

                                  19          On March 23, 2020, more than six weeks after the filing of their Motion for a Preliminary

                                  20   Injunction, Petitioners’ Counsel filed a Motion for Judicial Notice. See Docket No. 24. Attached

                                  21   to that Motion were three exhibits that Petitioners’ Counsel requested the Court judicially notice.

                                  22   Having reviewed the Motion and the exhibits, the Court finds them most relevant to the merits of

                                  23   Petitioners’ Motion for a Preliminary Injunction and because the Court does not reach the merits

                                  24   of that Motion, it DENIES Petitioners’ Motion for Judicial Notice as moot.

                                  25          3.        Alternative Request for Habeas Relief

                                  26          In their Reply brief, Petitioners raise for the first time a request that the Court construe

                                  27   their petition as a writ of habeas corpus if it finds it would otherwise lack jurisdiction. Reply at

                                  28   14. However, “[i]ssues raised for the first time in the reply brief are waived.” Williams-Windom
                                                                                         14
                                   1   v. Potter, 312 F. App’x 64, 66 (9th Cir. 2009) (quoting Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir.

                                   2   1996)); United States v. Romm, 455 F.3d 990, 997 (9th Cir. 2006) (quoting Smith v. Marsh, 194

                                   3   F.3d 1045, 1052 (9th Cir. 1999)) (“arguments not raised by a party in its opening brief are deemed

                                   4   waived”).

                                   5          Even if this argument were not waived, it is without merit. In advancing this request,

                                   6   Petitioners primarily rely on Nadarajah and attempt to rely on the portion of Nadarajah that

                                   7   states: “By its terms, the jurisdiction-stripping provision does not apply to federal habeas corpus

                                   8   petitions that do not involve final orders of removal. Here, as we have noted, there is no final

                                   9   order of removal.” Reply at 14 (quoting Nadarajah, 443 F.3d at 1075–76). What Petitioners

                                  10   ignore, however, is the fact that Nadarajah “could challenge his five-year administrative detention

                                  11   by filing a petition for a writ of habeas corpus in district court” because he had “prevailed at every

                                  12   administrative level of review,” “been granted asylum,” and “yet was being held in detention
Northern District of California
 United States District Court




                                  13   ‘without any established timeline for a decision on when he may be released from detention.’”

                                  14   Nadarajah, 443 F.3d at 1071, 1075. The petitioner was not challenging the process of removal.

                                  15   Indeed, the petitioner in Nadarajah had already been granted asylum; Section 1252 did not bar his

                                  16   habeas petition because there was no order of removal to challenge (and there never would be).

                                  17          Here, by comparison, Petitioners’ are in the midst of their immigration proceedings and

                                  18   their challenge pertains to rules and procedures that are part and parcel of the removal process.

                                  19          Section 1252(b)(9) specifically states: “Except as otherwise provided in this section, no

                                  20   court shall have jurisdiction, by habeas corpus under section 2241 of Title 28 or any other habeas

                                  21   corpus provision, by section 161 or 1651 of such title, or by any other provision of law (statutory

                                  22   or nonstatutory), to review such an order or such questions of law or fact.” 28 U.S.C. §

                                  23   1252(b)(9), i.e., questions arising out of removal proceedings. Habeas petitions are not

                                  24   categorically excepted from § 1252(b)(9).

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         15
                                   1                                       IV.     CONCLUSION

                                   2          Petitioners’ application for asylum arises from the circumstances that may well be

                                   3   compelling. Nonetheless, this Court must DENY Petitioners’ Motion for a Preliminary Injunction

                                   4   and DISMISS this suit because this Court lacks jurisdiction over the matter. It also DENIES

                                   5   Petitioners’ Motion for Judicial Notice.

                                   6          This order disposes of Docket Nos. 4 and 24.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: March 30, 2020

                                  11

                                  12                                                  ______________________________________
Northern District of California
 United States District Court




                                                                                       EDWARD M. CHEN
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      16
